 
 
I 
108th CONGRESS 2d Session 
H. R. 4287 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2004 
Mr. Houghton (for himself, Ms. Slaughter, Mr. Shaw, Mrs. Emerson, Mr. Rogers of Alabama, Mr. Hobson, Mr. Reynolds, and Mr. Walsh) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Harmonized Tariff Schedule of the United States relating to imports of certain wool products, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Wool Suit and Textile Trade Extension Act of 2004. 
2.Extension and modification of duty suspension on wool products, wool research fund, wool duty refunds 
(a)Extension of temporary duty reductions 
(1)Heading 9902.51.11Heading 9902.51.11 of the Harmonized Tariff Schedule of the United States is amended— 
(A)by striking 2005 and inserting 2010; and 
(B)by striking 17.5% and inserting 10%. 
(2)Heading 9902.51.12Heading 9902.51.12 of the Harmonized Tariff Schedule of the United States is amended by striking 2005 and inserting 2010. 
(3)Heading 9902.51.13Heading 9902.51.13 of the Harmonized Tariff Schedule of the United States is amended by striking 2005 and inserting 2010. 
(4)Heading 9902.51.14Heading 9902.51.14 of the Harmonized Tariff Schedule of the United States is amended by striking 2005 and inserting 2010. 
(b)Modification of limitation on quantity of imports 
(1)Note 15U.S. Note 15 to subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended— 
(A)by striking and after 2002,; and 
(B)by striking year 2003 and all that follows through the end period and inserting the following: years 2003 and 2004, and 5,500,000 square meter equivalents in calendar year 2005 and each calendar year thereafter for the benefit of persons who cut and sew men’s and boys’ worsted wool suits and suit-like jackets and trousers in the United States, allocated as required by section 501(e)(1) of the Trade and Development Act of 2000.. 
(2)Note 16U.S. Note 16 to subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended— 
(A)by striking shall be limited to 1,500,000 and inserting  
shall be limited to— 
(1)1,500,000;  
(B)by striking and after 2002,; and 
(C)by striking year 2003 and all that follows through the end period and inserting the following:  
years 2003 and 2004, 5,000,000 square meter equivalents in calendar year 2005 and each calendar year thereafter for the benefit of persons who cut and sew men’s and boys’ worsted wool suits and suit-like jackets and trousers in the United States, allocated as required by section 501(e)(1) of the Trade and Development Act of 2000; and  
(b)2,000,000 square meter equivalents in calendar year 2005 and each calendar year thereafter for the benefit of manufacturers who weave worsted wool fabric in the United States suitable for use in men’s and boys’ suits, allocated as required by section 501(e)(2) of the Trade and Development Act of 2000.. 
(3)Conforming amendments 
(A)Sunset staged reduction requirementSection 501(a)(2) of the Trade and Development Act of 2000 (Public Law 106–200; 114 Stat. 299) is amended by inserting before the period for goods entered, or withdrawn from warehouse for consumption, before January 1, 2005. 
(B)Allocation of tariff rate quotasSection 501(e) of the Trade and Development Act of 2000 (Public Law 106–200; 114 Stat. 300) is amended— 
(i)by striking In implementing and inserting (1) In implementing;   
(ii)by striking 16 and inserting 16(a); and 
(iii)by adding at the end the following: 
 
(2)In implementing the limitation on the quantity of worsted wool fabrics under heading 9902.51.12 of the Harmonized Tariff Schedule of the United States, as required by U.S. Note 16(b) of subchapter II of chapter 99 of such Schedule, for the entry, or withdrawal from warehouse for consumption, the Secretary of Commerce shall adopt regulations to allocate fairly such quantity to manufacturers who weave worsted wool fabric in the United States suitable for use in men’s and boys’ suits and who apply for an allocation.. 
(C)Sunset authority to modify limitation on quantitySection 504(b) of the Trade and Development Act of 2000 (Public Law 106–200; 114 Stat. 301) is repealed, effective January 1, 2005. 
(c)Extension of duty refunds and wool research trust fund 
(1)In generalThe United States Customs Service shall pay to each manufacturer that receives a payment during calendar year 2005 under section 505 of the Trade and Development Act of 2000 (Public Law 106–200; 114 Stat. 303), as amended by section 5101 of the Trade Act of 2002 (116 Stat. 1041), and that provides an affidavit, no later than March 1 of the year of the payment, that it remains a manufacturer in the United States as of January 1 of the year of the payment, 5 additional payments, each payment equal to the payment received for calendar year 2005 as follows: 
(A)The first payment to be made after January 1, 2006, but on or before April 15, 2006. 
(B)The second, third, fourth, and fifth payments to be made after January 1, but on or before April 15, of each of the following four calendar years. 
(2)Successor-in-interestAny manufacturer that becomes a successor-in-interest to a claimant of a payment under section 505 of the Trade and Development Act of 2000, as amended by section 5101 of the Trade Act of 2002, because of— 
(A)an assignment of the claim, 
(B)an assignment of the original claimant’s right to manufacture under the same trade name, 
(C)a reorganization,or otherwise, shall be eligible to claim the payment as if the successor manufacturer were the original claimant, without regard to section 3727 of title 31, United States Code. Such right to claim payment as a successor shall be effective as if the right were included in section 505 of the Trade and Development Act of 2000. 
(3)Extension of wool research, development, and promotion trust fundSection 506(f) of the Trade and Development Act of 2000 (Public Law 106–200; 114 Stat. 303), as amended by section 5102(c)(2) of the Trade Act of 2002 (116 Stat. 1047), is amended by striking 2006 and inserting 2011. 
(4)Commerce authority to promote domestic employment 
(A)Grants to manufacturers of worsted wool fabricsThe Secretary of Commerce shall provide to— 
(i)persons who were, during calendar years 1999, 2000, and 2001, manufacturers of worsted wool fabric of the kind described in heading 9902.51.12 of the Harmonized Tariff Schedule of the United States, and 
(ii)persons who were, during such calendar years, manufacturers of worsted wool fabric of the kind described in heading 9902.51.11 of the Harmonized Tariff Schedule of the United States, grants in each of calendar years 2005 through 2010 in the amounts determined under subparagraph (B). 
(B)Amounts 
(i)The total amount of grants to manufacturers under subparagraph (A)(i) shall be $2,666,000 each calendar year, allocated among such manufacturers on the basis of the percentage of each manufacturer’s production of the fabric described in heading 9902.51.12 of the Harmonized Tariff Schedule of the United States for calendar years 1999, 2000, and 2001, compared to the production of such fabric by all such manufacturers who qualify under subparagraph (A)(i) for such grants. 
(ii)The total amount of grants to manufacturers under subparagraph (A)(ii) shall be $2,666,000 each calendar year, allocated among such manufacturers on the basis of the percentage of each manufacturer’s production of the fabric described in heading 9902.51.11 of the Harmonized Tariff Schedule of the United States for calendar years 1999, 2000, and 2001, compared to the production of such fabric by all manufacturers who qualify under subparagraph (A)(ii) for such grants. 
(iii)Any grant awarded by the Secretary under this paragraph shall be final and not subject to appeal or protest. 
(5)AuthorizationThere are authorized to be appropriated and are hereby appropriated out of amounts in the general fund of the Treasury not otherwise appropriated such sums as are necessary to carry out this subsection.  
(d)Effective date for duty reductionThe amendment made by subsection (a)(1)(B) shall apply to goods entered, or withdrawn from warehouse for consumption, on or after January 1, 2005. 
3.Labeling of wool products to facilitate compliance and protect consumers 
(a)In generalSection 4 of the Wool Products Labeling Act of 1939 (15 U.S.C. 68b(a)) is amended by adding at the end the following new paragraph: 
 
(5)In the case of a wool product stamped, tagged, labeled, or otherwise identified as— 
(A)Super 80’s or 80’s, if the average fiber diameter thereof does not average 19.5 microns or finer; 
(B)Super 90’s or 90’s, if the average fiber diameter thereof does not average 19.0 microns or finer; 
(C)Super 100’s or 100’s, if the average fiber diameter thereof does not average 18.5 microns or finer; 
(D)Super 110’s or 110’s, if the average diameter of wool fiber thereof does not average 18.0 microns or finer; 
(E)Super 120’s or 120’s, if the average diameter of wool fiber thereof does not average 17.5 microns or finer; 
(F)Super 130’s or 130’s, if the average diameter of wool fiber thereof does not average 17.0 microns or finer; 
(G)Super 140’s or 140’s, if the average diameter of wool fiber thereof does not average 16.5 microns or finer; 
(H)Super 150’s or 150’s, if the average diameter of wool fiber thereof does not average 16.0 microns or finer; 
(I)Super 160’s or 160’s, if the average diameter of wool fiber thereof does not average 15.5 microns or finer; 
(J)Super 170’s or 170’s, if the average diameter of wool fiber thereof does not average 15.0 microns or finer; 
(K)Super 180’s or 180’s, if the average diameter of wool fiber thereof does not average 14.5 microns or finer; 
(L)Super 190’s or 190’s, if the average diameter of wool fiber thereof does not average 14.0 microns or finer; 
(M)Super 200’s or 200’s, if the average diameter of wool fiber thereof does not average 13.5 microns or finer; and 
(N)Super 210’s or 210’s, if the average diameter of wool fiber thereof does not average 13.0 microns or finer.In each such case, the average fiber diameter may be subject to a variation of 0.25 microns, and may be subject to such other standards or deviations therefrom as adopted by regulation by the Commission.. 
(b)Effective dateThe amendments made by this section shall apply to wool products manufactured on or after January 1, 2005. 
 
